Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is dated and made
effective as of the 29 day of May 2018 (“Execution Date”), by and between Sean
Fitzpatrick, an individual with a mailing address of 1223 Calle Luchetti, #10;
San Juan, PR 00907 (“Sean”), Jordan Iversen, an individual with a mailing
address of 3358 Haas Dr.; Aptos, CA 95003 (“Jordan”), Varun Pathak, an
individual with a mailing address of H-183 Sector 41 Gautam Budhnagar, Noida
201303; Uttar Pradesh, India (“Varun”), Javier Pascual, an individual with a
mailing address of 1717 Ave. Ponce de Leon, Apt. 1106; San Juan, PR 00909
(“Javier”), Michelle Fitzpatrick, an individual with a mailing address of 1223
Calle Luchetti, #10; San Juan, PR 00907 (“Michelle”), Christopher Reed, an
individual with a mailing address of 3145 Center Street; Soquel, CA 95073
(“Chris”), John and Edwina Fitzpatrick, individuals with a mailing address of
1166 Rhoda Way; Concord, CA 94518 (“Mr. & Mrs. Fitzpatrick”), Proinsias
Fitzpatrick, an individual with a mailing address of 2511 Preserve Trail; Cedar
Park, TX 78613 (“Proinsias”) and hereinafter referred to collectively altogether
as (“Sellers”), and Immudyne PR, LLC, a Puerto Rico limited liability company
with an address at 53 Calle Las Palmeras, Suite 802, San Juan Puerto Rico 00901
hereinafter referred to as (“Purchaser”).

 

Whereas, Sellers altogether own 100% of the membership interests of LegalSimpli
Software LLC, a Puerto Rico limited liability company (the “Company”) (the
aggregated membership interests referred to hereafter as the “Membership
Interests”); and

 

Whereas, Sellers altogether desire to sell 51% of the Membership Interests, and
Purchaser desires to purchase, 51% of the Membership Interests from the Sellers
for a total purchase of 51% of the total Membership Interests (the “Purchased
Interests”) on the terms and subject to the conditions set forth in this
Agreement and reflected on Exhibit A.

 

Now, Therefore, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:

 

ARTICLE 1 PURCHASE AND SALE

 

1.1 Sale of the Purchased Interests. Purchaser agrees to buy from Sellers and
Sellers agree to sell to Purchaser the Purchased Interests at the Closing (as
defined below) on the terms and subject to the conditions set forth in this
Agreement.

 

1.2 Purchase Payment. In exchange for the Purchased Interests and in full
payment therefor, Purchaser shall pay up to $350,000.00 in cash based on the
following schedule and milestone achievements. In the event that milestones are
not met by the Company and Purchaser does not contribute the entire $350,000.00
in cash, Purchaser shall still own $51% of the Company.

 

●$150,000 will be advanced by Seller upon execution of this Agreement

 

 

 

 

●$100,000 will be advanced on the 90-day anniversary of this Agreement so long
as gross revenue for the preceding 30-day period is equal to or greater $75,000

 

●$100,000 will be wired on the 180-day anniversary of this Agreement so long as
gross revenue for the preceding 30-day period is equal to or greater $150,000
with a minimum net profit margin of 25%

 

1.3 Closing. The closing of the transaction described in this Agreement (the
“Closing”) shall take place simultaneously with the execution of this Agreement.

 

1.4 Documents to be Delivered.

 

(a) At the Closing, each Seller shall deliver the following documents to
Purchaser:

 

(i) an assignment of membership interest representing the Purchased Interests
purchased from such Seller;

 

(ii) a Certificate of Good Standing for the Company, issued by the requisite
authority in Puerto Rico no more than 30 days prior to the date hereof;

 

(iii) a copy of the Certificate of Formation of the Company;

 

(iv) a copy of the Company’s federal EIN approval;

 

(v) all books and records of the Company;

 

(vi) the Company’s minute book;

 

(vii) all passwords, passcodes, pin numbers and any similar information required
to access any and all Company bank accounts;

 

(viii) access to any and all financial records;

 

(x) such other documents relating to the transactions contemplated by this
Agreement as Purchaser or its counsel may reasonably request (the foregoing are
collectively referred to hereinafter as the “Sellers Closing Documents”).

 

(b) At the Closing, Purchaser shall deliver the following documents:

 

(i) evidence of the wire payments to each Seller of the Cash Purchase Price;

 

(ii) an executed counterpart signature to the Amended Operating Agreement;

 

(iii) an executed counterpart signature to the Line of Credit Agreement;

 

2

 

 

(iv) such other documents relating to the transactions contemplated by this
Agreement as Sellers or its counsel may reasonably request (the foregoing are
collectively referred to hereinafter as the “Purchaser Closing Documents”).

 

1.5 Further Assurances. From and after the date hereof, the parties shall,
without further cost or expense to the other, duly execute, acknowledge and
deliver such further documents and take such other actions and give such other
assurances as the other may reasonably request in order to effectuate the
transactions contemplated hereby.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

For purposes of this Agreement, “knowledge” means the conscious awareness of the
party making the representation. Sellers hereby represent and warrants to
Purchaser that, as of the date hereof:

 

2.1 Organization and Good Standing. The Company is a limited liability company
duly organized, validly existing and in good standing under the laws of Puerto
Rico. The Company has the requisite corporate power and authority to own its
assets, to carry on its business as presently conducted.

 

2.2 Due Authorization. The transfer of the Purchased Interests to the Purchaser
has been duly authorized by all requisite action of the Company and its members.
The terms of this Agreement do not contravene the terms of the Company’s
Certificate of Formation, Limited Liability Company Agreement, or any material
agreement or instrument to which the Company is a party or by which it is bound.

 

2.3 Interests Outstanding. Sellers own 100% of the Membership Interests (and
therefore all of the Purchased Interests) and no third party has any ownership,
claim, lien or economic interest in the Company either as a shareholder, member
or otherwise. The Company has not granted or issued, or agreed to grant or
issue, any option, warrant or other commitment to issue or to acquire any
Membership Interests or any securities giving any person any right to acquire
from the Company or sell to the Company any Membership Interests. The Company
has no subsidiaries and no direct or indirect ownership interest (by way of
stock ownership or otherwise) in any other firm, corporation, partnership,
limited liability, association or business enterprise.

 

2.4 Title to Purchased Interests. The Purchased Interests have been duly issued
and are fully vested in Sellers; and Sellers have the right to sell, assign and
transfer the Purchased Interests pursuant to this Agreement, and the Purchased
Interests transferred pursuant to this Agreement constitute all of Seller's
right, title and interest as a member of the Company. Sellers have the power to
enter into and perform this Agreement and this Agreement constitutes a valid,
binding and enforceable obligation of Sellers. Sellers have and at the Closing
will convey to Purchaser good and clear record and marketable title to the
Purchased Interests, free and clear of all encumbrances, including without
limitation, liens, claims, security interests, judgements voting trusts or
shareholder agreements, proxies and marital or community property interests.
Sellers have not heretofore transferred, assigned, encumbered or granted a
security interest in the Purchased Interests, nor assigned the proceeds due
Sellers therefrom.

 

3

 

 

2.5 Title to Company Property. The Company has good and valid title to all of
its personal properties and assets, tangible and intangible.

 

2.6 No Conflicts. To Sellers’ knowledge, the execution and delivery of this
Agreement will not violate any provision of law and will not conflict with, or
result in a breach of any of the terms of, or constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under, any agreement, contract, lease,
license, instrument, or other arrangement to which the Company is a party.

 

2.7 Legal Proceedings. The Company is not a party to, or (to the Company’s
knowledge) threatened to be made a party to, any legal action or proceeding
before any judicial, administrative or arbitral forum. The Company has not
received any notice or other communication (whether oral or written) from any
governmental authority regarding any actual or potential violation of any
applicable law, regulation or order alleged to have been committed by the
Company. The Company is not subject to any judgement, order or decree by any
court, agency or other governmental instrumentality which materially affects the
conducts of the Company’s business.

 

2.8 Payment of Taxes. Sellers have paid, or will pay in due course, in full, all
taxes due for periods prior to the Closing and any interest and penalties with
respect thereto (including without limitation all federal, state and city
profits, income, sales, use, occupation, property, excise, social security,
withholding, unemployment insurance, licenses and other taxes required to be
paid by the Company in connection with the business), have duly and timely filed
or will file in due course, all tax returns and tax reports required to be filed
in connection with the business for periods prior to the Closing.

 

2.9 Material Adverse Events. To Sellers’ actual knowledge, the Company has not,
since the date of delivery of the financial records of the Company to Purchaser,
committed or experienced any act or event outside the normal course of the
business and there have been no material adverse events that would cause the
information contained in the financial records to become materially untrue or
misleading.

 

2.10 Company Records. The minute books and other similar records of the Company
contain complete and accurate records of all actions taken at any meetings of
members thereof and of all written consents executed in lieu of the holding of
any such meeting. The books and records of the Company, as previously made
available to Purchaser, accurately reflect the assets, liabilities, business,
financial condition and results of operations of the Company and have been
maintained in accordance with good business and bookkeeping practices.

 

2.11 Executory Contracts. All executory contracts of the Company, to the extent
unperformed or undelivered prior to Closing, are in full force and effect,
without any existing default, arrearage or event of default by the Company, and
are enforceable according to their respective terms and no claim, suit or
proceeding has been initiated or threatened with respect to or relating to any
or all such contracts.

 



4

 

 

2.12 Customer Records. The Sellers have not disclosed and will not hereafter
disclose any substantial portion of the information set forth in the Company's
customer records or files to any other person, entity or firm, except as may be
required by law.

 

2.13 Undisclosed Liabilities. To Sellers’ knowledge, the Company does not have
any liability or obligation of whatever kind or nature (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether now due or
to become due), including any liability for taxes, except for: (a) liabilities
set forth on Schedule 2.13 attached hereto; and (b) liabilities that have arisen
in the ordinary course of business subsequent to such date on which the
Purchaser reviewed the financial information of the Company.

 

2.14 Accounts Receivable; Orders; Contracts. All proceeds received by, to be
received by in the future, or accrued to but not yet received by, the Company or
the Sellers, as the result of any customer orders or contracts of the Company,
originated, placed and/or executed after Execution Date, shall be deposited into
a Company bank account and shall be the property of the Company and Sellers
shall not receive the benefit therefrom. Sellers warrant that any and all such
orders or contracts, as of the date hereof, are listed on Schedule 2.14 attached
hereto.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Sellers that, as of the date hereof:

 

3.1 Valid and Binding Obligations. This Agreement and all other instruments or
documents delivered in connection herewith have been executed and delivered by
Purchaser and each is a valid and binding agreement, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization and
other general laws affecting the rights and remedies of creditors and subject to
general equity principles.

 

3.2 Solvency; Sufficiency of Funds. Upon consummation of the transactions
contemplated in this Agreement, Purchaser will not (a) be insolvent, (b) have
incurred debts beyond his ability to pay such debts as they mature, or (c) have
liabilities in excess of the reasonable market value of his assets. Purchaser
has sufficient cash on hand or other sources of immediately available funds to
enable it to meet its obligations and to consummate the transactions
contemplated in this Agreement.

 

3.3 Independent Investigation. Purchaser has conducted his own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Company, and
acknowledges that he has been provided adequate access to the personnel, assets,
books and records, and all other documents and data of the Company for such
purpose.

 



5

 

 

ARTICLE 4

CONDITIONS

 

4.1 Conditions to the Obligations of Purchaser. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, in all respects, as of the Closing, of the following conditions
(any or all of which Purchaser, in its sole discretion, may waive):

 

(a) Representations and Warranties; Covenants. The representations and
warranties of Sellers made herein shall be true and correct in all material
respects at and as of the Closing, as though then made, except to the extent of
changes caused by the transactions expressly contemplated herein, and Sellers
shall have fully performed all of the obligations required to be performed by
such Party hereunder prior to the Closing.

 

(b) Closing Documents. At the Closing, each of the Sellers shall have delivered
or caused to be delivered to Purchaser all of the Sellers Closing Documents.

 

4.2 Conditions to the Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment in all material respects as of the Closing of the following
conditions (any or all of which Sellers may waive):

 

(a) Representations and Warranties; Covenants. The representations and
warranties of Purchaser contained herein shall be true and correct in all
material respects at and as of the Closing, as though then made, except to the
extent of changes caused by the transactions expressly contemplated herein, and
Purchaser shall have fully performed all of the covenants required to be
performed by Purchaser hereunder prior to the Closing.

 

(b) Closing Documents. At the Closing, Purchaser shall have delivered to Sellers
the Purchaser Closing Documents.

 

ARTICLE 5

INDEMNIFICATION

 

5.1 Indemnification by Sellers. Sellers shall, jointly and severally, indemnify,
defend, and hold harmless the Purchaser, its partners, employees, agents,
servants, counsel, representatives, participants, or respective successors and
assigns, and any of their respective affiliates, from and against any losses,
liabilities, obligations, claims, contingencies, damages, deficiencies, taxes,
costs, or expenses, including, without limitation, interest, penalties, court
costs, attorney’s fees, costs of investigation and amounts paid in settlements
that Purchaser may suffer or incur as a result of, based upon, arising out of,
or otherwise related to:

 

(a)any material inaccuracy in, or any intentional, fraudulent or grossly
negligent breach of, any representation or warranty made by Sellers in this
Agreement or any certificate or document delivered by Sellers pursuant to this
Agreement, or any misrepresentation made hereunder;

6

 

 

(b)any intentional, fraudulent or grossly negligent breach or non-performance by
Sellers of any obligation or covenant to be performed by Sellers that is
contained in this Agreement or any agreement, certificate or other document
delivered pursuant hereto; and

 

(c)any events, occurrences, or omissions which pre-date the Closing, whether
known or unknown.

 

5.2 Indemnification by Purchaser. Purchaser shall indemnify and hold harmless
Sellers, their representatives, and their collective respective successors and
assigns from and against all Damages, whether or not involving a claim of a
third party, suffered or incurred by Sellers by reason of, or arising or
resulting from:

 

(a) Any intentional, fraudulent or grossly negligent breach of any
representation or warranty made by Purchaser in this Agreement or any
certificate or document delivered by Purchaser pursuant to this Agreement; and

 

(b) Any intentional, fraudulent or grossly negligent breach by Purchaser of any
obligation of Purchaser in this Agreement.

 

5.3 Maximum Amount. Except for claims based on fraud, (i) the aggregate
liability of the Damages shall not exceed $350,000 and (ii) the aggregate
liability of the Seller for all Damages under this Agreement shall not exceed
the Purchase Price (the Indemnification Cap).

 

ARTICLE 6

COVENANTS OF NON-COMPETITION AND NON-SOLICITATION

 

Each Seller hereby covenants that, for any period during which the Seller is a
manager, member, officer, director, or consultant of the Company, or is
affiliated with the Company in any capacity, and for a period of twelve (12)
calendar months following the date of termination of such relationship:

 

6.1 Non-Competition. Seller shall not engage in, own or control an interest in,
or act as principal, director or officer of, or consultant to, or employee of,
or independent contractor to, any firm or corporation: (i) engaged in a venture
or business substantially similar to that of the Company; or (ii) which is in
direct or indirect competition with the Company in any jurisdiction whether
domestic or foreign.

 

6.2 Non-Solicitation. Seller shall not, directly or indirectly, for Seller’s
benefit or the benefit of a third party: (i) induce or attempt to induce any
employees of the Company or any of its subsidiaries or affiliates to leave the
employ of the Company or diminish his or her relationship with the Company; or
(ii) solicit the business of any client, customer or vendor of the Company, or
any client, customer or vendor that could reasonably be expected to be a client,
customer or vendor of the Company

 



7

 

 

ARTICLE 7

MISCELLANEOUS

 

7.1 Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party hereto shall survive
for a period of two (2) years following the Closing.

 

7.2 Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or mailed via U.S. Postal Service or express courier service to a party at the
party’s address as stated in the first paragraph of this Agreement.

 

7.3 Entire Agreement. This Agreement and the other documents referenced herein,
supersede all prior discussions and agreements between the parties with respect
to the subject matter hereof, and contain the sole and entire agreement between
the parties hereto with respect to the subject matter hereof.

 

7.4 Expenses. Unless otherwise agreed in writing by the parties hereto, each
party will pay its own costs and expenses incurred in connection with the
negotiation, execution and closing of this Agreement and the transactions
contemplated hereby.

 

7.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Puerto Rico applicable to a
contract executed and performed in such State, without giving effect to the
conflicts of laws principles thereof.

 

7.6 MANDATORY FORUM SELECTION. THE SELLERS AND PURCHASER IRREVOCABLY AGREE THAT
ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR
INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR
INCIDENTAL TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT
SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
NEW YORK. THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE
AND GOVERNED BY AND INTERPRETED CONSISTENT WITH DELAWARE LAW. EACH PARTY HEREBY
CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT
HAVING ITS SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS. EACH PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO THE SELLERS OR PURCHASER AS SET FORTH HEREIN IN
THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 

7.7 Amendments and Waivers. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated orally or in writing, except that any
term of this Agreement may be amended and the observance of any such term may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with (but only with) the written consent of all parties hereto.

 

7.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. A copy, facsimile or electronic
signature shall be binding and enforceable as an original signature of a party.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

In Witness Whereof, this Membership Interest Purchase Agreement has been duly
executed and delivered by each party hereto as of the date first above written.

 

  Sellers:           Sean Fitzpatrick           Jordan Iversen           Varun
Pathak           Javier Pascual           Michelle Fitzpatrick          
Christopher Reed           John Fitzpatrick           Edwina Fitzpatrick        
  Proinsias Fitzpatrick

 

  Purchaser:       Immudyne PR, LLC   Justin Schreiber, President

 

9

 